Citation Nr: 0721937	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to May 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

The matters of entitlement to service connection for a low 
back disability on a de novo review, and entitlement to 
service connection for skin cancer, are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if any action on his part 
is required.


FINDINGS OF FACT

1.  An unappealed rating decision in November 1975 denied the 
veteran's claim seeking service connection for a low back 
disability, based essentially on a finding that the evidence 
did not establish that current disability was related to an 
inservice cause.

2.  Evidence received since the November 1975 rating decision 
indicates that current back pathology may have had its onset 
during the veteran's period of active duty, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a low back disability, and raises a 
reasonable possibility of substantiating the claim. 




CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for a low back disability 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.

II.  Factual Background, Legal Criteria, and Analysis

Historically, a November 1975 rating decision denied the 
veteran's claim seeking service connection for a low back 
disability, based essentially on a finding that the evidence 
did not establish that current disability was related to an 
inservice cause.  He did not appeal this decision, and it 
became final.  38 U.S.C.A. § 7105.  Generally, when a claim 
is disallowed, it may not be reopened and allowed, and a 
claim based on the same factual basis may not be considered.  
Id.  However, a claim on which there is a final decision may 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.  Since the claim to reopen was filed after 
August 29, 2001 (in February 2004), the current regulatory 
definition of the new and material evidence under 38 C.F.R. § 
3.156(a) applies.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant of 
the evidence already of record when the last final denial of 
the claim was made, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

As the claim was previously denied because there was no 
indication that current back pathology was related to 
service, for evidence received to be new and material, it 
must relate to this unestablished fact.  For the purpose of 
establishing whether new and material evidence has been 
received, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Evidence of record at the time of the November 1975 rating 
decision included service medical records which show the 
veteran reported he was "blown off a tractor" in March 
1969, with a diagnosis of muscle strain noted.  The service 
separation examination noted normal spine examination.  A VA 
examination in October 1975 noted the veteran's reported 
history of back injury following a fall in 1969.  On X-ray of 
the lumbosacral spine, "a mild amount of degenerative 
arthritis is seen in the posterior joints at the L5-S1 
level."

Evidence received since the November 1975 rating decision 
includes statements dated in June 2001 and August 2002 from 
the veteran's treating VA physician noting that he has a 
chronic back problem that commenced in 1968.  

Because the prior denial of service connection for low back 
disability was based, in part, on a finding that there was no 
medical evidence of a nexus between a current disability and 
the veteran's period of active duty, and because the 
statements of the VA physician provide evidence of an 
inservice onset of chronic back disability, this additional 
evidence received relates to an unestablished fact necessary 
to substantiate a claim of service connection for a low back 
disability.  Further, the additional evidence received raises 
a reasonable possibility of substantiating the claim, and is 
new and material.  Hence, the claim may be reopened. 38 
C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of service connection for low 
back disability is granted.


REMAND

As the record now contains competent medical evidence 
suggesting a possible nexus between current low back 
disability and a documented inservice incident, a VA 
orthopedic examination is indicated.

Regarding the veteran's claim for service connection for skin 
cancer, he has testified that he frequently worked without a 
shirt in the intense tropical sun while on duty aboard a ship 
in Southeast Asia in the late 1960s.  He has also reported 
that all of his postservice employment was indoors.  The 
record shows treatment for basal cell carcinoma in May 1987 
as well as for subsequent skin cancers.  Medical evidence of 
record has attributed his skin cancer to sun exposure.  

As the record contains competent medical evidence suggesting 
a possible nexus between current skin cancer and sun 
exposure, and the veteran has reported extensive sun exposure 
during service, a VA dermatologic examination is needed.

The Board notes that following the veteran's testimony before 
the undersigned at a hearing in April 2007, the RO attempted 
to obtain recent VA medical records of the veteran.  However, 
it appears that the request for records from the Bay Pines 
facility reversed the veteran's name, i.e., his first name 
was treated as his last name and vice versa.  Another request 
using the veteran's proper name is indicated.

Additionally, the record indicates that the veteran has 
received treatment for skin cancer from Diana C. Calderone, 
M.D., since 1988.  The record contains some records from this 
physician, however the earliest are dated in 1998.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Bay Pines VAMC copies 
of the complete records of treatment the 
veteran has received for skin or back 
disabilities.  The RO's request should 
note the veteran's name as it appears on 
this decision (the previous records 
request reversed his first and last 
names.)

2.  After obtaining all necessary 
authorizations and releases, attempt to 
obtain copies of the veteran's treatment 
records since 1988 from Diana C. 
Calderone, M.D.  All records obtained 
should be associated with the claims file.

3.  Then, arrange for the veteran to be 
examined by an orthopedist to determine 
the nature and likely etiology of any 
current low back disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not that any current low back 
disability is related to the veteran's 
military service/ fall injury noted 
therein.  The examiner should explain the 
rationale for the opinion.

4.  Arrange for the veteran to be examined 
by a dermatologist to determine the nature 
and likely etiology of any current skin 
cancer.  The veteran's claims folder must 
be reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
skin cancer is related to the veteran's 
military service, and specifically to sun 
exposure therein.  The examiner should 
explain the rationale for the opinion.

5.  Readjudicate the claims with 
consideration of all additional evidence.  
If either benefit sought remains denied, 
issue an appropriate SSOC and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


